Title: From George Washington to Commissioners for Redressing the Grievances of the New Jersey Line, 27 January 1781
From: Washington, George
To: Commissioners for Redressing the Grievances of the New Jersey Line


                        
                            Gentlemen,
                            Ringwood Jany 27. 81
                        
                        The fatal tendency of that spirit which has shown itself in the Pensylvanian and Jersey lines, and which
                            derived so much encouragement from impunity in the case of the former determined me at all events to pursue a different
                            conduct with respect to the latter. For this purpose I detached a body of troops under Major Genl Howe with orders to
                            compel the mutineers to unconditional submission and execute on the spot a few of the principal incendiaries. This has
                            been effected this morning; and we have reason to believe the mutinous disposition of the troops is now completely subdued
                            and succeeded by a genuine penitence.
                        But having punished guilt and supported authority—it now becomes proper to do justice. I therefore wish the
                            Commissioners as soon as convenient to enter upon the objects for which they have been appointed. But I think it my duty
                            to observe to them the necessity of the greatest caution in discussing one article—the terms of the inlistments of the
                            troops. In transacting this with the Pensylvanians for want of proper care, the greatest part of the line has been
                            dismissed, though only a small proportion was intitled to a dismission. Authentic and unequivocal proofs have been since
                            found that a majority of the discharged men were fairly and explicitly inlisted for the war. This evil arose from
                            admitting the oaths of the individuals themselves, before the vouchers could be assembled. From the temper of the soldiery
                            who will scruple no means of getting rid of the service it becomes necessary to admit none but the most unsuspicious
                            evidence in their favour. Generally on investigation the complaints in this head have appeared ill–founded—and as the
                            presumption is strong against the soldier the proofs of an unfair detention ought to be equally strong. Men are extremely
                            wanted—it is at an infinite expence they are procured and they ought not lightly to be released from their engagements.
                        Whenever a complaint has been made to me, I have invariably directed an inquiry, for I have ever considered
                            it as not less impolitic than unjust in our service to use fraud in engaging or retaining men—but as I mentioned above,
                            the complaint has much oftener been found to originate in the levity of the soldier than in truth. I have the honor to be
                            Gentlemen Your most Obedient & hum. Servant
                    